226 Ga. 461 (1970)
175 S.E.2d 505
ROBINSON
v.
THE STATE.
25847.
Supreme Court of Georgia.
Argued June 9, 1970.
Decided June 15, 1970.
J. Ben Shapiro, Jr., for appellant.
Lewis R. Slaton, District Attorney, Dudley W. Garrett, Joel M. Feldman, Tony H. Hight, for appellee.
UNDERCOFLER, Justice.
This case is on appeal from the Juvenile Court of Fulton County, Georgia. The minor involved was found to be delinquent because of the commission of the offense of aggravated sodomy. Before the matter was tried, the attorney for the minor made a demand for a jury trial in the juvenile court and contended that the deprivation of a jury trial in the juvenile court violated the provisions of the State and Federal Constitutions guaranteeing this right. Code §§ 1-806, 2-105. The only questions involved in this case are the application of unambiguous constitutional provisions and the Court of Appeals has jurisdiction. The constitutionality of a statute cannot be attacked for the first time in this court.
Transferred to the Court of Appeals. All the Justices concur.